department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for james e keeton jr district_counsel kentucky tennessee district nashville cc ser kyt nas from deborah a butler assistant chief_counsel field service cc dom fs it a subject field_service_advice application of sec_481 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayers taxpayer profession profession university subject credential credential credential publications company date year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree issues whether funds held by a publishing services company in an account for benefit of taxpayer and subject_to draws by taxpayer were income to taxpayer when received by the company and credited to taxpayer’s accounts whether if such funds were income to taxpayer the service may change taxpayer’s method_of_accounting under sec_446 and sec_446 and adjust taxpayer’s income accordingly under sec_481 conclusions the amounts held by the publishing services company constituted income to taxpayer when received by the company not when withdrawn by taxpayer furthermore the service’s adjustment of taxpayer’s income_tax_liability involved the proper timing of taxpayer’s receipt of income not a question of permanent inclusion in or exclusion from taxpayer’s income accordingly this adjustment constituted a change_of taxpayer’s method_of_accounting warranting an adjustment under sec_481 facts taxpayer is a profession and profession of subject at university he holds several degrees including a credential and a credential and is a credential he derives most of his income from writing publications in year taxpayer engaged company to provide certain subscription services regarding taxpayer’s publishing activities including the handling of subscriber payments company received subscription payments payable to company on taxpayer’s behalf and credited the payments to taxpayer’s various publications accounts you have represented to us your understanding that the duration of these subscriptions was generally one or two years company sent monthly statements to taxpayer showing the revenues from the publications company did not make routine payments to taxpayer rather taxpayer would make periodic cash draws upon the accounts at intervals and in amounts that taxpayer chose company placed no restriction upon the amounts or timing of taxpayer’s withdrawals company did not issue forms to taxpayer since beginning the publications business in year taxpayer has allowed the balances in his accounts with company to accumulate on taxpayers’ joint income_tax returns taxpayer did not report the full amount of income that he received from the publications business but only the amounts that he actually withdrew from his accounts with company for their year taxable_year taxpayers reported total taxable_income of dollar_figurea while failing to report income earned during that year in the amount of dollar_figureb by the end of taxable_year year taxpayer had accumulated and had failed to report income totaling dollar_figurec on date the service issued a notice_of_deficiency to taxpayers for year asserting an increase in tax of dollar_figured plus a penalty under sec_6663 in the amount of dollar_figuree in the alternative to the sec_6663 penalty the service asserted an accuracy-related_penalty under sec_6662 in computing taxpayers’ deficiency for year the service imposed a change in method_of_accounting under sec_446 plus an adjustment under sec_481 law and analysis issue whether funds held by a publishing services company in an account for benefit of taxpayer and subject_to draws by taxpayer were income to taxpayer when received by the company and credited to taxpayer’s accounts as a general proposition an individual cash_basis taxpayer is taxed upon receipt of an item_of_income sec_451 under the cash_receipts_and_disbursements_method of accounting a taxpayer must report income in the year that it is actually or constructively received sec_1_451-1 a taxpayer constructively receives income even though the income is not actually in the taxpayer’s possession in a taxable_year during which it is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer can draw upon it at any time sec_1_451-2 the latter condition is satisfied merely by the taxpayer’s having been able to draw upon the income if the taxpayer had given notice of intent to withdraw id the taxpayer does not constructively receive income if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions id the test of the presence or absence of substantial limitations or restrictions is whether the taxpayer has unfettered control of when the income is paid whether or not the taxpayer chooses to exercise such control 281_us_376 437_f2d_577 6th cir a taxpayer need not personally receive income for it to be taxable in the current_year it is sufficient that the taxpayer’s agent acting for the taxpayer be in receipt of the income 283_f2d_257 6th cir acq 1964_2_cb_4 in the present case company received income from subscribers for benefit of taxpayer although we have not seen a contract between company and taxpayer it appears that company acted as taxpayer’s agent taxpayer could have drawn as much of the income as he desired and could have withdrawn it whenever he chose but chose not to do so accordingly taxpayer had unfettered control_over the monies in the accounts that company maintained for his benefit therefore taxpayer received income in each year that company received the subscription money in his behalf issue whether if such funds were income to taxpayer the service may change taxpayer’s method_of_accounting under sec_446 and sec_446 and adjust taxpayer’s income accordingly under sec_481 a taxpayer must compute taxable_income under the method_of_accounting by which the taxpayer keeps books and financial records sec_446 if a taxpayer does not regularly use a method_of_accounting or if the method_of_accounting used does not clearly reflect income the secretary may change the taxpayer’s method_of_accounting to one that in the secretary’s opinion does clearly reflect income sec_446 the regulations define a method_of_accounting to include not only a taxpayer’s overall_method_of_accounting such as the cash_receipts_and_disbursements_method or an accrual_method but also the taxpayer’s treatment of material items sec_1_446-1 a material_item is one involving the proper time for including an item in income or taking a deduction sec_1_446-1 if the treatment of an item does not affect a taxpayer’s lifetime income then that treatment constitutes a method_of_accounting sec_1_446-1 revproc_97_27 1997_1_cb_680 in general an accounting practice must be consistently applied from year to year to be a method_of_accounting sec_1_446-1 consistent but erroneous treatment of an item may constitute a method_of_accounting also 356_f2d_975 6th cir cert_denied 385_us_822 revrul_90_38 1990_1_cb_57 a taxpayer using an improper method_of_accounting must obtain the commissioner’s prior approval to change to a proper method 891_f2d_1579 fed cir cert_denied 498_us_823 sec_1_446-1 a taxpayer filing either its first return or the first return in which a material_item is reported may adopt any permissible method_of_accounting without the commissioner’s prior approval sec_1_446-1 but may not change that method later without first obtaining the commissioner’s approval sec_1_446-1 by contrast a taxpayer adopts an improper method_of_accounting when the taxpayer files its second consecutive tax_return using that improper method even if the statute_of_limitations does not bar the taxpayer from filing an amended_return for the first year of improper treatment of the item diebold f 2d pincite revrul_90_38 if there is a change in a taxpayer’s method_of_accounting whether initiated by the taxpayer voluntary or by the service involuntary sec_481 requires an adjustment in the year_of_change to correct any duplications or omissions caused by the accounting_method change sec_481 this adjustment is cumulative and in the case of involuntary method changes encompasses all applicable tax years back to revproc_97_27 furthermore if the method change is involuntary the taxpayer must include the entire sec_481 adjustment in income in the year_of_change which is the taxpayer’s earliest taxable_year under examination id in this case taxpayer was required to recognize income each year since year for the full amount of subscription monies received on his behalf by company instead taxpayer improperly declared as income only the amounts that he actually withdrew from his accounts with company and did not declare the funds that he left in his accounts thus taxpayer improperly deferred indefinitely the recognition of this income this deferral was a method_of_accounting within the meaning of sec_446 by filing two consecutive tax returns failing to recognize this improperly deferred income taxpayer adopted this practice as a method_of_accounting furthermore because taxpayer’s method_of_accounting did not clearly reflect income and is contrary to sec_451 the service correctly changed it under sec_446 and sec_446 to more clearly reflect income having changed taxpayer’s method_of_accounting the service was required by sec_481 to adjust his income to correct any duplications or omissions caused by the change in method because this was an involuntary change_of taxpayer’s method_of_accounting the service correctly applied the entire sec_481 adjustment to taxpayer’s income for year his earliest taxable_year under examination please call if you have any further questions deborah a butler assistant chief_counsel field service by gerald m horan senior technician reviewer income_tax and accounting branch field service division
